Citation Nr: 1644114	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from June 1967 to January 1970, with additional Army Reserve service from March 1977 to December 1988.  

These claims come to the Board of Veterans' Appeals (Board) from March 2008 and April 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in July 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in December 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining medical opinions as well as the Veteran's service treatment records.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran had also filed a service connection claim for tinnitus.  However, in an April 2016 rating decision, the RO granted service connection for tinnitus.  As such, this is considered a full grant of that claim and a service connection claim for tinnitus is no longer before the Board.  38 U.S.C.A. § 7105 (a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (pursuant to 38 U.S.C.A. § 7105 , a Notice of Disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by VA).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.  

2.  Symptoms of bilateral hearing loss have been continuous since separation.  

3.  The Veteran's skin disability is not etiologically related to any incident in service, to include exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor on the Veteran, the criteria for service connection for bilateral hearing loss has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.6 (a), (d), 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The Veteran's skin disability was not incurred in service, and may not be presumed to have been incurred due to in-service herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(West 2014); 38 C.F.R. §§ 3.6 (a), (d), 3.102, 3.159, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

Bilateral Hearing Loss 

The Veteran asserts entitlement to service connection for bilateral hearing loss.  Specifically, the Veteran states that his hearing began to decline in service after years of working as a helicopter pilot.  The Veteran reported that he currently has difficulties understanding conversational speech in noise, at distances 

In March 2016 the Veteran underwent a hearing loss examination to determine the nature and etiology of his current hearing loss.  At the end of the examination the Veteran was diagnosed with bilateral hearing loss.  See 38 C.F.R. § 3.385.  As such the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment notes from his active duty and reserve duty show normal hearing throughout most his career.  For instances, an annual flight class Report of Medical Examination from April 1983, shows that the Veteran had normal hearing at the time of his examination and his ears were clinically evaluated as normal.  However, a Report of Medical Examination from April 1985 notes that the Veteran was diagnosed with high frequency hearing loss, but still qualified for flying.   

The Veteran's currently diagnosed sensorineural hearing loss is a "chronic disease" under 38 C.F.R. § 3.309 (a).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

At the Veteran's examination in March 2016, he was diagnosed with bilateral hearing loss.  However, the examiner opined that the Veteran's bilateral hearing loss was not due to his active duty service.  The rationale provided was that he had normal hearing sensitivity on his annual evaluations in 1976, long after his active duty status was complete.  The examiner also noted that the Veteran did not have hearing loss prior to service, and that there was no evidence of a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz.  

The evidence of record shows that the Veteran's hearing deteriorated during his lengthy period of service.  The Veteran's current hearing ability is impaired in both his right and left ears.  The Veteran was diagnosed a bilateral hearing loss during service in April 1985.  The Veteran provided testimony that his hearing became worse during service.  The Veteran's wife provided testimony that his hearing was fine before he entered service, but saw it deteriorate significantly over the years.  As such, the Board finds that there is sufficient evidence to show continuity of symptomatology under 38 C.F.R. § 3.303(b).  

In light of the Veteran's in-service helicopter pilot in service, exposure to acoustic trauma in service, symptoms of deteriorating hearing in service, being diagnosed in service with bilateral hearing loss, and resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  

Skin Disability 

The Veteran has asserted entitlement to service connection for a skin disability.  Specifically, the Veteran has been diagnosed with rosacea that he believes is directly related to his exposure to herbicides while serving in Vietnam.  The Board shall address entitlement to both presumptive and direct service connection for his currently diagnosed skin disability.  Since rosacea is not a chronic disease, the Veteran may not avail himself of the chronic disease presumption.  

The Veteran's DD214 shows that he did have active military service in Vietnam and is in receipt of the Vietnam Service Campaign Medal, Air Service Medal with 19 Oak Leaf Clusters, Republic of Vietnam Campaign Medal, Distinguished Flying Cross, and Bronze Star Medal.  As such, he is presumed to have been exposed to herbicides in service.  

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. § 3.307 (a)(6)(iii) (2015). 

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6); 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal' s angina], all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116 (b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Science (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116 (b)-(c). 

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010). Based on the NAS committee report, Veterans and Agent Orange: Update 2008, the Secretary added additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  Additional amendments have been enacted and public notices provided based on Veterans and Agent Orange: Update 2010.  See 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012); 78 Fed. Reg. 54,763 (Sept. 6, 2013).

Even though the Veteran had service in Vietnam, he is not able to receive service connection under this presumption because rosacea is not a disability for which presumptive service connection based on herbicide exposure is warranted.  This finding is based on consideration of reports of the National Academy of Sciences and all other sound medical and scientific information and analysis available to VA.  See, e.g., 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Thus, presumptive service connection based on herbicide exposure for rosacea is not established.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may also be established by showing that a disorder was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 (b), 1116 and 38 C.F.R. § 3.303.  

The Board finds that the record does not contain any competent and credible evidence of a nexus between the Veteran's rosacea and service, to include herbicide exposure.  The Veteran has not submitted any evidence suggesting such relationship.  The Veteran's lay assertions that a medical relationships exist between his rosacea and his service are not competent.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case-whether rosacea is etiologically related to service (to include herbicide exposure)-falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the lay assertions in this regard are not competent and carry no probative value.

At the Veteran's hearing he testified that his skin disability began two years after service around 1969 or 1970.  However, the record does not otherwise support the Veteran's contention.  The Veteran's service treatment records are completely negative for any symptoms, findings or diagnosis of a skin disability.  A review of his Report of Medical Examination from April 1985 notes that the Veteran was clinically evaluated as normal, to include his skin, lymphatics.  The same is true in May 1967, March 1978, May 1979, May 1980, May 1981, and April 1983.  In fact, there is no evidence of record, other than the Veteran's own statements that the Veteran's rosacea is related to his military service.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  An appellant as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Nevertheless, the lay testimony as to etiology and nexus of the Veteran's skin disability is a medical question beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

In April 2016, the Veteran underwent a VA examination to determine if the Veteran had a current disability and whether that disability was related to his active duty service.  After reviewing the Veteran's file, medical records, the skin diseases examination, and medical opinion reports, the examiner concluded that there was no evidence of a diagnosis or treatment from a skin disability in service, nor within one year of discharge.  Specifically, the examiner noted that the Veteran's service treatment records from April 1983 noted that the Veteran's skin was clinically evaluated as normal and that the Veteran noted he was in good health and not on any medications.  See April 1983 Report of Medical Examination; see also April 1983 Report of Medical History.  The examiner concluded that rosacea is not considered a presumptive diagnosis for Agent Orange or herbicide exposure.  The opinion provided in April 2016, serves as an addendum opinion to the November 2011 examination and January 2012 addendum opinion.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's rosacea was not incurred in or otherwise caused by active service, including as due to in-service herbicide exposure, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

The Veteran was provided VA examinations in April 2016 and November 2011, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale through an addendum.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an April 2016 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a skin disability is denied.  



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


